Case 8:18-cv-01644-VAP-KES Document 17-5 Filed 10/03/18 Page 1 of 43 Page ID #:297




                                            Exhibit 5
                                       44
Case 8:18-cv-01644-VAP-KES Document 17-5 Filed 10/03/18 Page 2 of 43 Page ID #:298




                                       45
Case 8:18-cv-01644-VAP-KES Document 17-5 Filed 10/03/18 Page 3 of 43 Page ID #:299




                                       46
Case 8:18-cv-01644-VAP-KES Document 17-5 Filed 10/03/18 Page 4 of 43 Page ID #:300




                                       47
Case 8:18-cv-01644-VAP-KES Document 17-5 Filed 10/03/18 Page 5 of 43 Page ID #:301




                                       48
Case 8:18-cv-01644-VAP-KES Document 17-5 Filed 10/03/18 Page 6 of 43 Page ID #:302




                                       49
Case 8:18-cv-01644-VAP-KES Document 17-5 Filed 10/03/18 Page 7 of 43 Page ID #:303




                                       50
Case 8:18-cv-01644-VAP-KES Document 17-5 Filed 10/03/18 Page 8 of 43 Page ID #:304




                                       51
Case 8:18-cv-01644-VAP-KES Document 17-5 Filed 10/03/18 Page 9 of 43 Page ID #:305




                                       52
Case 8:18-cv-01644-VAP-KES Document 17-5 Filed 10/03/18 Page 10 of 43 Page ID
                                  #:306




                                     53
Case 8:18-cv-01644-VAP-KES Document 17-5 Filed 10/03/18 Page 11 of 43 Page ID
                                  #:307




                                     54
Case 8:18-cv-01644-VAP-KES Document 17-5 Filed 10/03/18 Page 12 of 43 Page ID
                                  #:308




                                     55
Case 8:18-cv-01644-VAP-KES Document 17-5 Filed 10/03/18 Page 13 of 43 Page ID
                                  #:309




                                     56
Case 8:18-cv-01644-VAP-KES Document 17-5 Filed 10/03/18 Page 14 of 43 Page ID
                                  #:310




                                     57
Case 8:18-cv-01644-VAP-KES Document 17-5 Filed 10/03/18 Page 15 of 43 Page ID
                                  #:311




                                     58
Case 8:18-cv-01644-VAP-KES Document 17-5 Filed 10/03/18 Page 16 of 43 Page ID
                                  #:312




                                     59
Case 8:18-cv-01644-VAP-KES Document 17-5 Filed 10/03/18 Page 17 of 43 Page ID
                                  #:313




                                     60
Case 8:18-cv-01644-VAP-KES Document 17-5 Filed 10/03/18 Page 18 of 43 Page ID
                                  #:314




                                     61
Case 8:18-cv-01644-VAP-KES Document 17-5 Filed 10/03/18 Page 19 of 43 Page ID
                                  #:315




                                     62
Case 8:18-cv-01644-VAP-KES Document 17-5 Filed 10/03/18 Page 20 of 43 Page ID
                                  #:316




                                     63
Case 8:18-cv-01644-VAP-KES Document 17-5 Filed 10/03/18 Page 21 of 43 Page ID
                                  #:317




                                     64
Case 8:18-cv-01644-VAP-KES Document 17-5 Filed 10/03/18 Page 22 of 43 Page ID
                                  #:318




                                     65
Case 8:18-cv-01644-VAP-KES Document 17-5 Filed 10/03/18 Page 23 of 43 Page ID
                                  #:319




                                     66
Case 8:18-cv-01644-VAP-KES Document 17-5 Filed 10/03/18 Page 24 of 43 Page ID
                                  #:320




                                     67
Case 8:18-cv-01644-VAP-KES Document 17-5 Filed 10/03/18 Page 25 of 43 Page ID
                                  #:321




                                     68
Case 8:18-cv-01644-VAP-KES Document 17-5 Filed 10/03/18 Page 26 of 43 Page ID
                                  #:322




                                     69
Case 8:18-cv-01644-VAP-KES Document 17-5 Filed 10/03/18 Page 27 of 43 Page ID
                                  #:323




                        EXHIBIT C

                                     70
Case 8:18-cv-01644-VAP-KES Document 17-5 Filed 10/03/18 Page 28 of 43 Page ID
                                  #:324




                                     71
Case 8:18-cv-01644-VAP-KES Document 17-5 Filed 10/03/18 Page 29 of 43 Page ID
                                  #:325




                                     72
Case 8:18-cv-01644-VAP-KES Document 17-5 Filed 10/03/18 Page 30 of 43 Page ID
                                  #:326




                                     73
Case 8:18-cv-01644-VAP-KES Document 17-5 Filed 10/03/18 Page 31 of 43 Page ID
                                  #:327




                                     74
Case 8:18-cv-01644-VAP-KES Document 17-5 Filed 10/03/18 Page 32 of 43 Page ID
                                  #:328




                                     75
Case 8:18-cv-01644-VAP-KES Document 17-5 Filed 10/03/18 Page 33 of 43 Page ID
                                  #:329




                                     76
Case 8:18-cv-01644-VAP-KES Document 17-5 Filed 10/03/18 Page 34 of 43 Page ID
                                  #:330




                                     77
Case 8:18-cv-01644-VAP-KES Document 17-5 Filed 10/03/18 Page 35 of 43 Page ID
                                  #:331




                                     78
Case 8:18-cv-01644-VAP-KES Document 17-5 Filed 10/03/18 Page 36 of 43 Page ID
                                  #:332




                                     79
Case 8:18-cv-01644-VAP-KES Document 17-5 Filed 10/03/18 Page 37 of 43 Page ID
                                  #:333




                        EXHIBIT D

                                     80
Case 8:18-cv-01644-VAP-KES Document 17-5 Filed 10/03/18 Page 38 of 43 Page ID
                                  #:334




                                     81
Case 8:18-cv-01644-VAP-KES Document 17-5 Filed 10/03/18 Page 39 of 43 Page ID
                                  #:335




                                     82
Case 8:18-cv-01644-VAP-KES Document 17-5 Filed 10/03/18 Page 40 of 43 Page ID
                                  #:336




                                     83
Case 8:18-cv-01644-VAP-KES Document 17-5 Filed 10/03/18 Page 41 of 43 Page ID
                                  #:337




                                     84
Case 8:18-cv-01644-VAP-KES Document 17-5 Filed 10/03/18 Page 42 of 43 Page ID
                                  #:338




                                     85
Case 8:18-cv-01644-VAP-KES Document 17-5 Filed 10/03/18 Page 43 of 43 Page ID
                                  #:339




                                     86
